BEAUCHAMP, Judge.
The appeal is from a conviction for violation of the liquor laws, with a fine of $100.
The caption found in the transcript recites that the county court of Lubbock County began its term on the 7th day of February, 1949, and it was terminated on the 5th day of March, 1949. All of the procedure in the trial of this case took place at a subsequent date. It is not shown that court was in session at the time of the trial, or on the date the recognizance was filed. The trial was held on the 16th day of March. The judgment was filed at 11:05 o’clock a. m. March 21st. Motion for new trial was filed at 11:10 a. m. March 18th. An amended motion for new trial was filed at 3:50 o’clock p. m. March 18, 1949. The order overruling the motion for new trial was dated March 25, 1949. The notice of appeal and the order fixing the bond on appeal is dated March 16th and filed at 2:45 o’clock p. m. on April 8th. The recognizance was entered into in open court on March 31st, 1949.
Under the foregoing state of facts, the court would have no jurisdiction to try the case nor to make the orders in it, and this court has no jurisdiction herein to consider the matters complained of in the appeal. The appeal is dismissed.